IT appeared from the report of the master that the assets in the hands of the administrator of the estate of Henry Osborne, deceased, are inadequate to the payment of the debts of the estate, and that there is a b lance of cash in the hands of the said administrator not yet applied. The Court decreed that the said balance * A A „ be immediately paid over by the said administrator to the judgment creditors of the estate ; and that the real estate of the said Henry Osborne, be sold in February next, by the master, on the terms of as much cash as will pay what may be duchy the said estate, after the appropriation of the balance of cash in the administrator’s hands as directed above, and the costs of this suit, and the remainder of the purchase money payable in twelve months from the sale, and secured by a bond and mortgage of the property. The Court further decreed that the said administrator deliver up the title deeds of the said real property, and prodded to collect the debts due to the said estate, and payHtém over to the master; which money together with-the bonds and securities given for the-purchase of the real estate, the said master shall deliver to the escheator, should the Constitutional Court determine that the said real estate is an escheat j or to the relatives of the said Henry Osborne, who claim as his heirs, should the determination of that Court he otherwise. The Court further decreed that the judgment creditors of the said estate be stayed from proceeding at law against the said’Iands.*

 I have no noie of the argument in this case, but X have understood that the real point made was, that Henry Osborne being supposed lo be an al.en, and the escheator having commenced process, and 0.;b.>. hav-Jnjr relatives abroad, but incapable of inheriting, it was insisted that *88the real estate liable to escheat, should be sold to pay debts of the estate of H. Osborne; so that the personal estate which is not liable to escheat might go to his relations. But the Court refused to make such order, and decrecí as appears above. Measures had also been taken in concert with some of the creditors to enforce the judgments by selling the land under them, and thus paying the debts, which would leave the personal property in the hands of the administrator to be paid over to the alien relations. Bat the Court on motion of the escheator’s counsel granted the injunction above stated, prohibiting the judgment creditors from proceeding against the land, till the perenal estate was oxhatKcd.